Citation Nr: 1411873	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-32 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to recognition of service connection for further cognitive and neurobehavioral symptoms of TBI (claimed as including limited intellectual endowment, personality/behavioral changes, nervousness, and/or intermittent explosive behavior). 

2.  Entitlement to a rating in excess of 40 percent for residuals of a traumatic brain injury (TBI). 

3.  Entitlement to a rating in excess of 10 percent for a headache disorder. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to January 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) and a January 2010 rating decision of the Winston-Salem, North Carolina RO.  The Veteran's claims file is now in the jurisdiction of the Winston-Salem RO.

[The issue pertaining to a claim of service connection is characterized to reflect the Veteran's contentions.  It does not encompass the symptoms of memory loss (as the RO has recognized such symptom as a manifestation of TBI, considered in rating such entity.  While it encompasses behavioral manifestations that may also be attributed to a psychiatric disability, it does no encompass a separate claim of service connection for a psychiatric disability (as there is a prior final rating decision denial of such claim-for PTSD-which would require reopening).]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims that his rating for residuals of a TBI does not reflect their disabling effects.  He was last afforded a VA examination in October 2009.  The most recent evaluation/treatment records in the record are dated in June 2009.  There is inadequate evidence to assess the nature and current severity of his disability, and a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The RO has retained a separate 10 percent rating for service-connected headaches under 38 C.F.R. § 3.957 (prohibition on severance), and found that the Veteran's headaches are not a symptom of his TBI.  Notably, under the criteria for evaluation of TBI residuals headaches may be a subjective symptoms of TBI, and the October 2009 VA examination addressed headaches as a residual of TBI.  Under Note (1) following 38 C.F.R. § 4.124(a), Code (Code) 8045, there may be overlapping manifestations that can be separately evaluated under another diagnostic code.  However, assigning more than one evaluation based on the same manifestations is prohibited.  If the manifestations cannot be separated, a single evaluation is to be assigned under whichever Code (i.e., for TBI of for headaches) allows for a better assessment of overall impaired functioning.  If the manifestations are clearly separable -i.e., there are separate and distinct headaches associated with each entity, a separate evaluation is to be assigned.  

On December 2009 VA psychiatric examination, the examiner indicated that it could not be determined if he has a cognitive disorder separate and apart from the symptoms of his TBI.  The examination report is unaccompanied by adequate rationale and is inadequate for rating purposes (i.e., there is no explanation as to why it cannot be determined (a) whether the Veteran has impaired intellectual endowment and (b) whether any such impairment is due to TBI); likewise, there is no explanation as to why it cannot be determined (a) whether or not the Veteran has such manifestations as behavioral changes, nervousness, and explosive episodes, and (b) whether or not any such manifestations are due to TBI.

VA treatment records show the Veteran receives treatment from a Dr. Hoeper.  Records of such treatment may contain pertinent information, and must be sought.   The Veteran's cooperation will be necessary for such development.  He is advised that a failure to cooperate may result in his claim being found to be abandoned.  See 38 C.F.R. § 3.158(a).

The claim seeking a TDIU rating is inextricably intertwined with the other claims; hence, consideration of that matter must be deferred pending resolution of the other claims on appeal.  

The case is REMANDED for the following:

1. The RO should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for the disabilities at issue (headaches, TBI residuals, cognitive disorder, or psychiatric disability) since June 2009, and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received (to specifically include complete records of his treatment by Dr. Hoeper).  The RO should secure for the record copies of the complete clinical records of all evaluations and treatment from the providers identified (to specifically include complete clinical records of all pertinent VA records from June 2009 to the present). 

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. After the development ordered above is completed, the RO should arrange for a protocol TBI residuals examination of the Veteran by an appropriate physician (e.g. a neurologist) to determine the current nature and severity of his TBI residuals and headaches.  The Veteran's VA record must reviewed by the examiner in conjunction with the examination.  Any necessary tests or studies should be completed, and all pertinent findings must be described in detail.  

The examiner must have available a copy of the criteria in for rating residuals of TBI (38 C.F.R. § 4.124a, Code 8045), and the findings noted must be sufficient to rate the disability under all pertinent criteria therein (note the presence or absence and severity and frequency and duration of each of the 10 disabling facets of TBI).  

The examiner must determine whether the Veteran has cognitive impairment (other than memory loss) due to the TBI (to specifically include limited intellectual endowment) and whether the Veteran has neuro-behavioral manifestations of TBI (to specifically include personality/behavioral changes, nervousness, and/or intermittent explosive episodes).  

Regarding headaches, the examining physician must indicate whether the Veteran has headaches as a subjective manifestation of TBI or headaches as a manifestation of the separately service-connected headaches disorder (or of each, separately); their frequency; their character (i.e., whether prostrating); and their duration.  The examiner should opine regarding the functional impairment present during the headaches.  If the Veteran is found to have headaches that may be attributable to either TBI residuals or to the separate headache disorder, the examiner should further opine which of the diagnoses best reflects the disability picture presented by the headaches.   

The examiner must explain the rationale for all opinions.  If an opinion sought cannot be offered without resort to mere speculation, the examiner must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown); because the state of medical knowledge is inadequate to address the question: or because the examiner lacks the requisite training.

3. The RO should then review the record, arrange for any further development suggested by the response to the requests above, and re-adjudicate the claims (encompassing consideration of all provisions and guidelines cited above).  The claim seeking a TDIU rating should be readjudicated based on the determinations made on the other issues (following all necessary development).  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

